DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008268309 A (TAKATO TAKAKI et al.) in view of JP 2015127292 A (BABA YUJI et al.) and SIKHARULIDZE, DAVID ET AL., 67.3: Electrophoretically Controlled Nematic LCD: Plastic Bistable Technology with Memorized Intrinsic Grey Scale, May 2008, pages 1030-1033, SID International Symposium, Los Angeles, USA.

    PNG
    media_image1.png
    414
    234
    media_image1.png
    Greyscale


Per claims 1 and 15, Takato teaches an optical device [display shown in figure 1] comprising: a first substrate [1]; a second substrate disposed opposite to the first substrate [2]; and a light modulating material existing between the first substrate and the second substrate [7], wherein an alignment film is formed on the a surface of the first substrate facing the second substrate or the on a surface of the second substrate facing the first substrate [3 and 4], wherein the alignment film comprises a substance for forming an alignment film [polyimide, see -Creation of alignment film- paragraph 0028], spacers [silica spheres 8] and nanoparticles [barium titanate having a particle diameter of 50 nm], wherein the density of the spacers [see Applicant’s specification paragraph 0071, silica has a density of 2.7 g/cm3] is smaller than the density of the nanoparticles, and wherein the density of the nanoparticles is in a range of 1.5 g/cm3 to 10 g/cm3 [see the evidential reference Baba’s paragraph 0043, barium titanate has a density of 6 g/cm3 which is more than silica spheres].  Takato does not mention that the spacers are a part of the alignment layer substance.  However, SIKHARULIDZE teaches at the 
Regarding the density range of 1.5 g/ cm3 to 10 cm3, the courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 2, Takato teaches the coating composition according to claim 1, wherein the substance for forming an the alignment film is a substance for forming a rubbing alignment film or a substance for forming a photo alignment film [polyimide is used which allows for both rubbing alignment and photo alignment and Takato uses a rubbing method].  
Per claim 3, Takato teaches the coating composition according to claim 1, wherein the substance for forming an-the alignment film comprises one or more selected from the group consisting of a polyimide compound, a poly(vinyl alcohol) compound, a poly(amic acid) compound, a polystyrene compound, a polyamide compound, a polyoxyethylene compound, a polynorbornene compound, a phenylmaleimide copolymer compound, a polyvinylcinnamate compound, a polyazobenzene compound, a polyethyleneimide compound, a polyethylene compound, a polystyrene compound, a polyphenylenephthalamide compound, a polyester compound, a CMPI (chloromethylated polyimide) compound, a PVCI (polyvinylcinnamate) compound and a polymethyl methacrylate compound [polyimide is used by Takato].  
[5%wt is used, see paragraph 0028].  
Per claim 5, Takato teaches the coating composition according to claim 1, wherein the spacers have a D50 particle diameter of 1 micron or more [5 microns spacers are used, see paragraph 0027].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 6, Takato teaches the coating composition according to claim 1, wherein the density of the spacers is in the range of 1 g/cm3 to 5 g/cm3 [density of 2.7 g/cm3 is used].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 7, Takato teaches the coating composition according to claim 1 wherein the a ratio (B/A) of the density (A) of the spacers and to the density (B) of the nanoparticles is in a range of 1.5 to 10 [2.7 to 6 is about 2].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 8, Takato teaches the coating composition according to claim 1.  Takato lacks wherein the spacers are contained in a ratio of 0.5 to 10,000 parts by weight relative to 100 parts by weight of the substance for forming the alignment film.  However, it was a matter of 
Per claim 9, Takato teaches the coating composition according to claim 1, wherein the nanoparticles have a D50 particle diameter of 1 micron or less [50 nm particles are used].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 10, Takato teaches the coating composition according to claim 1, wherein the nanoparticles are spherical particles or particles satisfying the following equation 1: LA < 3 x SA wherein; LA is the a length of the a major axis of the nanoparticle and SA is the a length of the minor axis of the nanoparticle  [the nanoparticles are spherical].  
Per claim 11, Takato teaches the coating composition according to claim 1.  Takato lacks the nanoparticles are contained in a ratio of 0.01 to 10,000 parts by weight relative to 100 parts by weight of the substance for forming an-the alignment film.  However, it was a matter of optimization.  As the ratio of nanoparticles to substance increases the contrast would increase and noise would also increase.  Accordingly, it was a matter of optimizing gap strength to noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
 Per claim 12, Takato teaches the coating composition according to claim 1, further comprising a solvent [see paragraph 0028].  
[see paragraph 0028].  
Per claim 14, Takato teaches the method for manufacturing a substrate according to claim 13, wherein the process of forming an-the alignment film comprises: a process of forming a layer of the coating composition on the base layer, and a process of performing orientation treatment on the formed layer [see paragraph 0028-0029].
Per claim 16, Takato in view of Gaga and SIKHARULIDZE teaches the optical device according to claim 15.  Takato lacks, but SIKHARULIDZE teaches using a dichroic dye for improved contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine SIKHARULIDZE with Takato.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A DUDEK/            Primary Examiner, Art Unit 2871